DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the substrate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the heat transfer fluid conduct" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It will be assumed that this is a typo of “conduit” for purposes of examination.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-11, 15, 17-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eid et al. (U.S. Publication No. 2018/0226310)
Regarding claim 1, Eid teaches an integrated circuit assembly, comprising:
a substrate (Fig. 1A, substrate 105);
at least one integrated circuit device (190) embedded in the substrate (see paragraph [0030], not specifically shown, but chip can be embedded in the substrate) and electrically attached to the substrate (see Fig. 1, substrate acts as external routing to chip); and
a heat transfer fluid conduit (conduit/channels 162) within the substrate (Fig. 1A), wherein the heat transfer fluid conduit is in thermal contact with the at least one integrated circuit device (paragraph [0030]).

Regarding claim 2, Eid teaches the integrated circuit assembly of claim 1, wherein the substrate comprises a plurality of dielectric material layers (Fig. 1A, 105) and metallization (130) comprising at least one conductive trace (130) between adjacent dielectric material layers and at least one conductive via (120) extending through at least one dielectric layer of the plurality of dielectric layers (see Fig. 1A, paragraph [0026]).

Regarding claim 3, Eid teaches the integrated circuit assembly of claim 2, wherein the heat transfer fluid conduit includes a liner formed from metallization within the substrate (paragraph [0027]).

Regarding claim 7, Eid teaches the integrated circuit assembly of claim 1, wherein the heat transfer fluid conduit comprises an inlet port, an outlet port, and at least one fluid channel extending between the inlet port and the outlet port (see Fig. 1A, paragraph [0028]).

Regarding claim 9, Eid teaches a method of fabricating an integrated circuit assembly, comprising:
forming a substrate (Fig. 1A, substrate 105);
embedding an integrated circuit device in the substrate (see paragraph [0030]);
electrically attaching the integrated circuit device to the substrate (see Fig. 1A); and
forming a heat transfer fluid conduit (162) within the substrate (see Fig. 1A) during the formation of the substrate, wherein the at least one integrated circuit device is in thermal contact with the heat transfer fluid conduit (see paragraph [0030]).

Regarding claim 10, Eid teaches the method of claim 9, wherein forming the substrate comprises forming a plurality of dielectric layers (105, paragraph [0026]) and forming a metallization 

Regarding claim 11, Eid teaches the method of claim 10, further comprising forming a liner (150) for the heat transfer fluid conduit from metallization (paragraph [0027]) within the substrate.

Regarding claim 15, Eid teaches the method of claim 9, wherein the heat transfer fluid conduit comprises an inlet port (Fig. 1A, 125), an outlet port (other port 125), and at least one fluid channel (162) extending between the inlet port and the outlet port.

Regarding claim 17, Eid teaches an electronic system, comprising:
a board (PCB 104);
an integrated circuit package (unlabeled, but see Fig. 1A) electrically attached to the board (Fig. 1A), wherein the integrated circuit package comprises at least one integrated circuit device (190) embedded in (paragraph [0030]) and electrically attached to (Fig. 1A) the substrate, and a heat transfer fluid conduit (162) within the substrate (Fig. 1A), wherein the heat transfer fluid conduct is in thermal contact with the at least one integrated circuit device 9paragraph [0030]).

Regarding claim 18, Eid teaches the electronic system of claim 17, wherein the substrate comprises a plurality of dielectric material layers (105, paragraph [0026]) and metallization comprising at least one conductive trace (130) between adjacent dielectric material layers and at least one conductive via (120) extending through at least one dielectric layer of the plurality of dielectric layers.

Regarding claim 19, Eid teaches the electronic system of claim 18, wherein the heat transfer fluid conduit includes a liner (150) formed from metallization (paragraph [0027]) within the substrate.

Regarding claim 23, Eid teaches the electronic system of claim 17, wherein the heat transfer fluid conduit comprises an inlet port (125), an outlet port (other side 125), and at least one fluid channel (162) extending between the inlet port and the outlet port.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 13-14, 16, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eid in view of Kim et al. (U.S. Publication No. 2017/0271266).
Regarding claim 5, Eid teaches the integrated circuit assembly of claim 1, wherein the substrate includes at least one mold layer.


Regarding claim 6, Eid in view of Kim teaches the integrated circuit assembly of claim 5, wherein at least a portion of the heat transfer fluid conduit extends through the at least one mold layer.
Kim teaches that a thermal path extends through the mold layer (see Fig. 7C, interconnects 712/714, Fig. 1, thermal path 144, paragraph [0044]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the thermal path of Eid, i.e. the fluid path, could also extend through the mold layer because the mold layer is in direct contact with the source of heat in the package, and therefore provides an efficient means of cooling the package.

Regarding claim 8, Eid teaches the integrated circuit assembly of claim 1, but does not specifically teach wherein the at least one fluid channel comprises a first fluid channel proximate a first surface of the integrated circuit device and a second fluid channel proximate a second surface of the integrated circuit device.
Kim teaches that a thermal path to a first and second surface of an embedded die (see Fig. 2, interconnects 712/714 and 272/274, paragraph [0044]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the thermal path of Eid, i.e. the fluid path, could also be formed on both the topside and backside of the chip because this places it in contact with multiple points of the source of heat in the package, and therefore provides an efficient means of 

Regarding claim 13, Eid teaches the method of claim 9, wherein forming the substrate includes at least one mold layer.
Eid does not specifically show details of an embedded chip design.  However, Kim teaches another package having an embedded chip design, in which the chip is covered with an encapsulant/mold layer (Fig. 7B, encapsulant 738).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an encapsulant would have covered the chip in the embedded design because this allows for structural integrity, sealing of the chip against external damage, and a planar surface on which to form further layers.

Regarding claim 14, Eid in view of Kim teaches the method of claim 13, further comprising forming at least a portion of the heat transfer fluid conduit to extend through the at least one mold layer.
Kim teaches that a thermal path extends through the mold layer (see Fig. 7C, interconnects 712/714, Fig. 1, thermal path 144, paragraph [0044]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the thermal path of Eid, i.e. the fluid path, could also extend through the mold layer because the mold layer is in direct contact with the source of heat in the package, and therefore provides an efficient means of cooling the package.

Regarding claim 16, Eid teaches the method of claim 9, but does not specifically teach wherein the at least one fluid channel comprises a first fluid channel proximate a first surface of the integrated circuit device and a second fluid channel proximate the second surface of the integrated circuit device.


Regarding claim 21, Eid teaches the electronic system of claim 17, wherein the substrate includes at least one mold layer.
Eid does not specifically show details of an embedded chip design.  However, Kim teaches another package having an embedded chip design, in which the chip is covered with an encapsulant/mold layer (Fig. 7B, encapsulant 738).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an encapsulant would have covered the chip in the embedded design because this allows for structural integrity, sealing of the chip against external damage, and a planar surface on which to form further layers.

Regarding claim 22, Eid in view of Kim teaches the electronic system of claim 21, wherein at least a portion of the heat transfer fluid conduit extends through the at least one mold layer.
Kim teaches that a thermal path extends through the mold layer (see Fig. 7C, interconnects 712/714, Fig. 1, thermal path 144, paragraph [0044]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the thermal path of Eid, i.e. the fluid path, could also extend through the mold layer because the mold layer is in direct contact with the source of heat in the package, and therefore provides an efficient means of cooling the package.

Regarding claim 24, Eid teaches the electronic system of claim 17, but does not specifically teach wherein the at least one fluid channel comprises a first fluid channel proximate a first surface of the integrated circuit device and a second fluid channel proximate second surface of the integrated circuit device.
Kim teaches that a thermal path to a first and second surface of an embedded die (see Fig. 2, interconnects 712/714 and 272/274, paragraph [0044]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the thermal path of Eid, i.e. the fluid path, could also be formed on both the topside and backside of the chip because this places it in contact with multiple points of the source of heat in the package, and therefore provides an efficient means of cooling the package.  Eid also teaches that both topside and backside cooling are important (see Eid paragraph [0030]).


Allowable Subject Matter
Claims 4, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 12 and 20, the prior art, alone or in combination, fails to teach or suggest wherein the dielectric material layers comprise a liquid impermeable dielectric material.  In particular, primary prior art Eid teaches against the use of liquid impermeable dielectrics because the purpose of the invention is to overcome the liquid permeability of certain organic dielectrics.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816   

/SELIM U AHMED/Primary Examiner, Art Unit 2896